Citation Nr: 1640793	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claim was previously remanded by the Board for additional development in January 2014 and was then denied in a September 2014 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2015 Order, the Court vacated the September 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board subsequently issued another decision denying the claim in September 2015, which the Veteran again appealed to the Court.  In a May 2016 Order, the court vacated the September 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 Joint Motion, the parties determined that the Board's September 2015 decision did not provide an adequate statement of reasons or bases to support its findings that VA satisfied its duty to assist and that there had been substantial compliance with prior remand directives.  Specifically, the Joint Motion noted that in the January 2014 remand, the AOJ was instructed to request and obtain treatment records from the Kansas City VA Medical Center (VAMC) from 2005 to 2007, and although a March 2014 report of general information documents communication indicating that the first appointment at that facility was in June 2007, proper notice of VA's inability to obtain these federal records was not provided to the Veteran as is required by 38 C.F.R. § 3.159(e)(1).  Additionally, the parties to the Joint Motion noted that while the January 2014 remand instructed that the Veteran be provided with an additional VA examination where the examiner was to specifically consider the Veteran's reports of in-service and post-service symptomatology and events, including a noticeable loss of hearing over the four-year period leading up to August 1973 and temporary threshold shifts and tinnitus following shifts in service, the subsequent examination report from February 2014 and April 2014 addendum opinion did not address such reports as required by the January 2014 Board remand, in violation of Stegall v. West, 11 Vet. App. 268, 271 (holding that when "remand orders of the Board or this Court are not complied with, the Board itself errs in failing to [e]nsure compliance.").

In order to ensure compliance with the requirements of the Joint Motion, the Board is remanding the case to obtain an addendum opinion that specifically discusses the evidence cited by the Joint Motion and to provide the Veteran with appropriate notice of the unavailability of VA treatment records from prior to 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the AOJ determines that VA treatment records from 2005 to June 2007 either do not exist and/or that further efforts to obtain them would be futile, the AOJ must issue a formal finding of unavailability and associate it with the claims file.  The Veteran must be notified of such unavailability, the steps taken and responses received in attempting to obtain such records and in making such a determination, and all other information required by 38 C.F.R. § 3.159(e).

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional ("reviewer") who has not yet provided an opinion with regard to this claim, for a supplemental medical opinion regarding the etiology of the Veteran's current bilateral hearing loss disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss manifested during or is otherwise causally related, at least in part, to his period of military service, to include in-service continuous noise exposure for three years in an engineering space, and noise-exposure at his general quarters station as a hot caseman on a five-inch open mount cannon directly below a 40 mm cannon, all without ear protection.

In providing an opinion to the above, the reviewer must comment upon/discuss the following:

(a) Veteran's reports of in-service and post-service symptomatology, including (1) a loss of hearing noticeable over the four-year period leading up to August 1973 and (2) temporary threshold shifts and tinnitus following shifts in service.

The reviewer is advised that the Veteran's tinnitus has been found to be related to his military service, and service connection for tinnitus was previously awarded.

(b)  An April 2014 supplemental opinion where a VA examiner stated that the Veteran's "audiometric configuration is flat and not consistent with 'noise notch' evident with acoustic trauma" and a January 2012 private audiological evaluation stating that pure tone testing "revealed moderate to moderately-severe notched sensorineural hearing loss, bilateral."  

The reviewer is asked to address, and to the extent possible reconcile, this contradictory evidence.  The reviewer is further asked to discuss whether the audiograms of record (individually and/or collectively) are consistent with noise-induced hearing loss, and how such conclusion was reached.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.





	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




